Citation Nr: 1641592	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  11-07 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right foot disability


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2014.  A copy of the hearing transcript is of record.

In October 2014, the Board remanded this matter to the RO for a VA examination and other development.  A review of the claims file reveals substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal includes documents contained in the Veterans Benefits Management System and Virtual VA system.  All records have been considered in adjudicating this matter. 


FINDING OF FACT

The Veteran does not experience additional disability that is proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing a lapidus bunionectomy at the Denver VA Medical Center (VAMC) in July 2008, or as the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing benefits under the provisions of 38 U.S.C.A. §  1151  for additional disability, characterized as July 2008 lapidus bunionectomy complications of non-union with recurrent hallux valgus and chronic pain, resulting from a July 2008 lapidus bunionectomy have not been met.  38 U.S.C.A. §§  1151, 5107(b) (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403   (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In a pre-adjudication letter dated in December 2009, the Veteran was notified of the evidence not of record that was necessary to substantiate her claim.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.


Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant VA and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.

Pursuant to the October 2014 Board remand, the Veteran was afforded a VA medical opinion in March 2015 and an examination in April 2015, the reports of which are of record.  The 2015 VA examination and medical opinion are adequate for evaluation purposes, as to the claim decided herein.  

Hence, the AOJ substantially complied with all of the Board's October 2014 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the 1151 claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

II.  Analysis

The Veteran filed her claim for compensation under the provisions of 38 U.S.C.A § 1151  in September 2009.  38 U.S.C.A. § 1151 provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of a veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 38 U.S.C.A. § 1701 (3)(A), and (2) the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  Id. 

The implementing regulation applicable to 1151 claims received on or after October 1, 1997, is 38 C.F.R. § 3.361, which provides that, in order to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a veteran's additional disability or death. Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361 (c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death as explained in 38 C.F.R. § 3.361(c) and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In the present case, the Veteran claims that she experienced increased pain and deterioration of her right foot as a result of a "botched" July 2008 VA lapidus bunionectomy and negligent follow-up care.  Specifically, the Veteran reports that she experienced greater right foot pain than she experienced prior to the initial surgery.  The Veteran claims that the surgery planned was a "V-cut" surgery, but that the surgeon decided to shorten the bone and toe resulting in additional disability.  Although she admits right foot pain decreased upon corrective surgery in May 2009, she asserts that she currently suffers from arthritis and an increased arch in her foot due to the initial surgery, as well as knee pain due to the arch in her foot.

A July 2008 VA podiatry note indicates that the Veteran presented with a bilateral bunion deformity, right more painful than left, present for years, and progressing.  She complained of difficulty wearing shoes where the bump rubbed, and pain within the joint during exercise.  She had tried wearing wider shoes and various pads/cushions without full relief.

On July 29, 2008, the Veteran underwent a right foot lapidus bunionectomy.  In reference to the procedure and treatment, she signed a consent form acknowledging risks and benefits relating to the procedure.  The form lists the following known risks: infections requiring antibiotics and possible further procedures; nerve or blood vessel injury; temporary or permanent numbness, weakness and/or pain of the foot or toe; deep vein thrombosis with embolism and death; associated fractures secondary to surgical procedure; unsightly or painful scar; permanent deformity of the extremity; unexpected change in operation at time of surgery; and less than complete recovery of normal functions or pain relief.

On post-operative examination, July 2008 right foot x-rays showed "no evidence of fusion."  The physician indicated concern the Veteran would have persistent pain given the x-ray position and the fixation was not optimal.  In October 2008, the Veteran reported mild pain and swelling.  She also reported that her foot appeared the same as before the procedure, and she still has a bunion.  On examination, 1st metatarsophalangeal joint range of motion decreased in plantar flexion, and pain with range of motion was noted.  There was also lateral deviation of the hallux at the level of the metatarsophalangeal joint.  In February 2009, the Veteran reported she was in more pain than before the surgery and that the cosmetic appearance of her right foot was no better than her left foot.  An April 2009 x-ray showed focal sclerosis at the proximal metadiaphysis of the second metatarsal probably reflecting a prior osteotomy or fracture, and persistent hallux valgus measuring 41 degrees.  In May 2009, the Veteran complained of a dull pain in the inside of her right foot where a scar was.  She was "a little frustrated due to what she calls a failure of the first surgery."  She stated the pain was worse in the right foot.  She reported that physical therapy, orthotics, new shoes and dynasplit did not help.  

The Veteran underwent a revisional right foot bunionectomy, lapidus with bone graft, and Reverdin head osteotomy in May 2009.  The indication for procedure was a non-union from a previous lapidus bunionectomy.  In July 2009, the Veteran complained of right 1st metatarsal and cuneiform pain, medial ankle pain, and 5th metatarsal pain, 2/10 at the time of examination, and 4/10 at its worst.  She reported her symptoms were aggravated by walking and she had difficulty squatting.  On physical examination, the Veteran ambulated with a reduced heel-toe gait and with a slight limp due to pain.  She showed decreased right ankle and foot range of motion, decreased strength and mobility, functional limitation, and pain.  In October 2009, the Veteran reported improved right foot pain.  She had been running on a treadmill without aggravation of symptoms.  Physical examination revealed great improvement in ankle and foot range of motion and strength.

In June 2013 the Veteran complained of pain from her right foot orthopedic hardware installed in May 2009, despite conservative treatment.  That same month, she underwent a surgical procedure to remove the hardware.  February 2014 VA podiatry treatment records document the Veteran's report of improved right foot symptoms.  She indicated that she no longer had any pain from the hardware.  She reported right foot pain that decreased with shoe inserts.  The Veteran said that she was very happy that her pain decreased, and understood that treatment would not completely alleviate pain.  She denied any other foot or ankle issues.

In March 2015, a VA board certified surgeon reviewed the Veteran's file and medical literature and opined that it was not as likely as not (a 50 percent or greater probability) that the Veteran's additional disability (July 2008 lapidus bunionectomy complications of non-union with recurrent hallux valgus and chronic pain) was a result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  The VA physician explained that the Veteran's medical records revealed that the July 2008 right lapidus bunionectomy was well-indicated based on preoperative notes documenting severe right foot pain, limiting activity, shoe wear, and conservative treatment.

The VA physician stated that a review of medical literature reveals that a lapidus bunionectomy procedure has known complications of some combination of non-union, recurrent hallux valgus, chronic pain, and the need for revision surgery.  The physician acknowledged that unfortunately the Veteran had all of these complications from the July 2008 lapidus bunionectomy.  However, treatment records indicate that the Veteran was advised of, and consented to, risks and benefits relating to the procedure.   Unfortunately, the Veteran fell into the minority of patients who suffer complications and an adverse outcome from a bunionectomy.

The VA physician further explained that he saw no evidence that the Veteran's podiatry follow-up treatment visits through 2008 were negligent, as medical records indicated that she healed normally and had improved pain level.  To this regard, ten weeks status-post July 2008 lapidus bunionectomy, October 2008 x-rays were silent for any non-union and interpreted as showing a healed bone.  The VA physician noted that it was not until February 2009 that it was appreciated that the July 2008 lapidus bunionectomy was a failure and immediate revision surgery was discussed and conducted in May 2009, which had good long-term results, as indicated in February 2014 VA treatment notes.

In April 2015, the Veteran was afforded a VA examination for foot conditions.  The examiner was the same physician that provided the March 2015 opinion.  The examiner indicated that the Veteran had diagnoses of right and left hallux valgus and right arthritis associated with the July 2008 lapidus bunionectomy.

The March 2015 opinion and April 2015 examination included an examination of the Veteran, a review of her medical records, her reported history, and medical literature.  The opinion is also accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The above evidence indicates that the Veteran's current right and left hallux valgus and right arthritic conditions were caused by the July 2008 lapidus bunionectomy performed at VAMC Denver.  However, the March 2015 opinion indicates that the current disabilities were not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar fault associated with the July 2008 lapidus bunionectomy.  

The Veteran has not submitted a medical opinion to contradict the conclusions of the March 2015 VA physician.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of her claim.  She has failed to do so.  See 38 U.S.C.A. § 5107 (a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).

As for whether the complication was an "event not reasonably foreseeable", as that term is explained in 38 U.S.C.A. §  1151 (i.e., an event that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided and the risk of the event was a type of risk that a reasonable health care provider would not have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 ), it is apparent that the Veteran's additional disabilities were events that were reasonably foreseeable.  The Veteran was advised of, and consented to, risks and benefits associated with the procedure.  Specifically, the informed consent document, signed by the Veteran, included numbness, weakness, pain, associate fractures, and less than complete recovery of normal function or pain relief as identified risks of the lapidus bunionectomy.  Hence, the Board finds that the Veteran's post-procedure complications were not unforeseeable risks of her July 2008 lapidus bunionectomy.

The Board has considered the lay statements of the Veteran.  To the extent that the Veteran is contending that she experienced increased pain and deterioration of her right foot as a result of the July 2008 VA lapidus bunionectomy and negligent follow-up care, the Board observes that a determination of whether additional disabilities were the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA, or an event not reasonably foreseeable requires competent evidence.  The Veteran also claims that the quality of treatment after the surgery was poor.  However, the board certified surgeon commented on the quality of care after the surgery:

The subsequent podiatry notes up through 12/23/2008 documented, with physical therapy and use of a bunion splint, that the Veteran was healing normally and her pain was improving. I saw no evidence of record that the Veteran's podiatry follow up was faulty or negligent up through the end of 2008 as she had healed normally and had improved pain levels. It was not until the Veteran's 2/19/2009 podiatry presentation that it was appreciated the Veteran's LBP was a failure cosmetically, functionally, and painfully and immediately with this appreciation revision surgery was discussed. The revision was ultimately conducted on 5/18/2009 with good long-term results as evidenced by the most recent podiatry note of 2/12/2014. 

Finally, although the Veteran is competent to report observable symptoms such as pain, she is not competent to report that her post-procedure complications were not unforeseeable risks of her July 2008 lapidus bunionectomy.  Any such assertions by the Veteran are not competent medical evidence and are, therefore, afforded little probative weight.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance and the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for right foot disability must be denied.  See 38 U.S.C.A. §§ 1155, 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55- 57; 38 C.F.R. § 3.361.


ORDER

Entitlement to disability compensation for right foot disability, pursuant to the provisions of 38 U.S.C.A. § 1151 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


